IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00142-CR
                                 No. 10-18-00147-CR

                          EX PARTE JOHN R. POWELL



                           From the 12th District Court
                              Walker County, Texas
                          Trial Court Nos. 27986 & 25048


                             ABATEMENT ORDER


      The appellant’s brief in appellate case number 10-18-00142-CR is overdue.

      By letter dated July 18, 2018, the Clerk of this Court informed appellant that a brief

was filed in 10-18-00147-CR with the wrong corresponding trial court case number and

that no brief was filed in 10-18-00142-CR. In that same letter, the Clerk informed

appellant that the Court requested a response from appellant within 7 days from the letter

regarding whether the trial court case number listed on the brief filed in appellate case

number 10-18-00147-CR was the intended case number and whether appellant requests

that the brief filed in 10-18-00147-CR also be filed in 10-00142-CR. More than 7 days have
passed and no response has been received.

       Accordingly, we abate these appeals to the trial court to conduct any necessary

hearings within 21 days of the date of this Order pursuant to Texas Rule of Appellate

Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of

the date of this Order. See id.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals abated
Order issued and filed August 1, 2018




Ex parte John R. Powell                                                            Page 2